PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard arguments of the parties. Upon further consideration of the arguments, briefs and records arising out of this cause, we have determined that the Writ was improvidently issued.
However, before discharging the Writ, we think it proper to note that the specific factual situation involved herein demonstrates no violation of Fla.Stat. § 801.231, F.S.A.
The Writ is hereby discharged and the Petition for Writ of Certiorari dismissed.
It is so ordered.
DREW, THORNAL, CARLTON and BOYD, JJ., concur.
ERVIN, C. J., dissents.